UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03627 Greenspring Fund, Incorporated (Exact name of registrant as specified in charter) 2330 West Joppa Road, Suite 110 Lutherville, MD21093-4641 (Address of principal executive offices) (Zip code) Mr. Charles vK. Carlson, President 2330 West Joppa Road, Suite 110 Lutherville, MD21093-4641 (Name and address of agent for service) (410) 823-5353 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2014 Date of reporting period:June 30, 2014 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT JUNE 30, 2014 This report is intended for shareholders of the Greenspring Fund, Incorporated and may not be used as sales literature unless preceded or accompanied by a current prospectus. Greenspring Fund, Incorporated August 2014 Dear Fellow Shareholders: As temperatures turned warmer during the second quarter of 2014, equity markets rallied as investors began to look past the negative economic effects caused by the persistent cold weather of the recent winter.For the quarter, major equity market returns were positive and interest rates declined, with the yield on the 10-year U.S. Treasury falling from 2.73% to 2.53%.Consequently, bond prices, which move inversely to interest rates, moved higher.Short-term interest rates such as the 1-year U.S. Treasury, however, remained relatively stable throughout the quarter, yielding a miniscule one-tenth of one percent.The Greenspring Fund generated a positive return of 1.46% for the quarter, with both equity and fixed income securities contributing to the gain. Equity investors remained optimistic despite having to digest many conflicting economic data points during the second quarter.Due to the harsh winter, many investors expected the economic reports for the first quarter to be disappointing, but most were still surprised when it was reported that our nation’s GDP had contracted by more than 2%.As the second quarter progressed, however, reports about stronger than expected employment, healthy consumer confidence, growing industrial production, increasing capital goods orders, and strong new vehicle sales led investors to believe that the economy was successfully overcoming the economic headwinds faced during the first quarter. Throughout the second quarter, investors seemed intently focused on the domestic economy and largely turned a blind eye to several potentially disruptive international events.Tensions in the Ukraine and worsening relations between Russia and the United States rekindled Cold War memories.The Middle East remained extremely volatile and the situation in Iraq worsened dramatically as the government suddenly lost control of a significant amount of territory to a powerful new group of insurgents.Facing slow economic growth throughout the European Union, the European Central Bank (“ECB”) continued its efforts to stimulate economic growth and combat deflationary fears by, once again, reducing interest rates.The ECB Greenspring Fund Performance for the Periods Ended June 30, 2014 Quarter 1.46% Year to Date 2.30% 1 Year 11.58% 3 Years* 8.97% 5 Years* 9.78% 10 Years* 7.09% 15 Years* 7.96% 20 Years* 8.41% Since inception on 7/1/83* 9.95% Expense Ratio** 0.94% * Annualized. ** As stated in Prospectus dated 5-1-14. See note on last page of letter. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-366-3863 or visiting the Fund’s web site. The Fund imposes a 2.00% redemption fee for shares held 60 days or less. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. also took the unusual step of establishing negative interest rates on deposits held at the European Central Bank, in an effort to encourage banks to make more loans rather than hold deposits at the ECB. INFLUENCES on FUND PERFORMANCE The gains in the Greenspring Fund’s portfolio were widespread.Approximately two-thirds of the equity securities and over 90% of the fixed income holdings produced positive returns for the quarter, with the equity 1 Greenspring Fund, Incorporated securities providing the majority of the total gain.Within the equity holdings, the largest single influence on performance was the positive return produced by the Fund’s holdings in the Oil & Gas Exploration and Production industry.Throughout the quarter, the Fund held positions in the stocks of five oil and gas companies.While each of these companies benefitted from an increase in the price of crude oil during the quarter, in most cases, they also reported solid quarterly operating results including increased production of crude oil.Additionally, impressive results from newly drilled wells increased investors’ confidence in each company’s ability to invest its cash flow into growth projects that should lead to continued increases in oil and gas production in the future. The individual securities that had the greatest influence on the performance of the Fund during the quarter, in order of magnitude, were the common stock investments in MasTec, Inc., Silicon Graphics International Corp., Datalink Corporation, Rosetta Resources, Inc., and Republic Services, Inc.The Fund’s investments in MasTec, Silicon Graphics and Datalink declined in value, while Rosetta Resources and Republic Services generated positive returns. MasTec, Inc. The Fund has owned shares of MasTec, Inc. common stock in varying amounts since 2009 and has also owned two different bonds of the Company during that time period.During the first quarter of 2014, MasTec had the single largest influence on the Fund’s performance, generating a significant positive return.During the second quarter, however, the stock price declined, giving back all the gains achieved during the first quarter and ended the quarter priced just below where it started the year.MasTec builds, installs and maintains infrastructure projects for the energy, communications and utility industries, working on large and diverse projects such as oil and gas pipelines, electric transmission and distribution lines, wireless and wireline communication systems and renewable energy projects such as solar facilities and wind farms.MasTec’s stock price declined after the Company issued guidance that lowered second quarter earnings expectations due to unanticipated delays in spending on wireless projects by a large customer(thought to be AT&T) and pricing pressure it experienced in the oil and gas pipeline business.These developments caught the investment community by surprise as both the wireless and pipeline businesses had been performing very well and analysts had been excited about the excellent longer-term prospects for these business segments.With the current uncertainty surrounding customer spending on wireless projects, MasTec is finding it difficult to predict the impact this may have on its near-term earnings for the balance of 2014.Despite this recent setback, we believe the long-term outlook for MasTec is quite attractive and we took advantage of the stock price decline to purchase additional shares.Given constantly changing technology and an extremely competitive market among wireless providers, we expect spending on improvements to wireless infrastructure to bounce back after this temporary lull and remain at healthy levels for some time.The pipeline construction and electric transmission businesses should also remain strong, as these industries need to continue to build out new infrastructure to keep pace with the significant development of new domestic oil and gas reserves and the construction of renewable energy power systems.MasTec is well positioned to benefit from these future expenditures and we expect the Company to recover from the near term challenges and deliver solid financial performance. % of Net Greenspring Fund Assets Top 10 Holdings as of Energen Corp. 3.2% Republic Services, Inc. 3.2% j2 Global, Inc. 3.1% MasTec, Inc. 3.0% KBR, Inc. 2.8% Harmonic, Inc. 2.8% FTI Consulting, Inc. 2.8% PetroQuest Energy, Inc., 10.000%, 9/1/17 2.6% PartnerRe, Ltd. 2.6% US Foods, Inc. 8.500%, 6/30/19 2.4% 2 Greenspring Fund, Incorporated Silicon Graphics International Corp. Silicon Graphics International Corp. is a leading global developer of high-performance computers, servers, storage, and software solutions.As a well-respected leader in the high performance computing niche, Silicon Graphics stands to benefit from the long-term structural demand for its products due to its customers’ growing need to capture, store and quickly process tremendous amounts of data.During the second quarter, the stock price declined after the Company reported disappointing first quarter earnings largely due to a severe slowdown in spending by the U.S. Government, one of its larger customers.This spending slowdown began with the government shutdown in the fall of 2013 and further intensified after the National Security Agency (NSA) severely curtailed its expenditures on high performance computers following the Edward Snowden revelations.Currently, Intelligence and Defense Department spending remains uncertain, which continues to affect Silicon Graphics’ ability to forecast its near term earnings. Despite the recent setback, we are confident that Silicon Graphics is well positioned to grow future earnings.The new management team that took the reins in 2012 has refocused the Company on improving its financial performance by eliminating less profitable product lines, cutting costs in the supply chain, and restructuring the sales force.Commercial and international public sector demand remains strong as evidenced by recent new contract awards and a strong pipeline of potential new projects.We believe that the ever-present need for improved technology and data storage will cause U.S. Government spending initiatives to return to normal levels and may even accelerate for a brief period to compensate for the potential pent up demand created by the recent lull in spending.Given Silicon Graphics’ strong reputation within the industry and the potential for future growth, we took advantage of the stock price decline to purchase additional shares. Datalink Corporation Datalink Corporation is a value-added reseller of data center products and a provider of solutions and services that make data centers more efficient and effective.During the first quarter, the stock price appreciated substantially in reaction to a stronger than expected earnings report.However, the stock price declined in early May after the Company reported disappointing first quarter earnings and provided a cautious outlook for second quarter earnings due to weak sales of network storage products, one of Datalink’s larger business lines.The network storage industry is undergoing technological innovation, potentially causing a shift in the type of equipment used for data storage.Consequently, customers delayed purchasing equipment as they required extra time to evaluate these new products, resulting in a shortfall in Datalink’s near term revenues.We believe this extended customer decision cycle will be short-lived, and, given Datalink’s strong relationship with both traditional and emerging storage providers, the Company stands to benefit once spending resumes, regardless of which solution the customer ultimately chooses.The favorable long-term industry dynamics underpinning the Company’s future growth opportunities remain intact, as increasing network complexity drives more demand for technology solution providers such as Datalink.With little debt on its balance sheet, over $70 million in cash (vs. a $225 million market capitalization) and strong free cash flow from operations, management has the financial resources to invest internally and/or make accretive acquisitions to improve the Company’s service offerings.While the disappointing earnings were surprising, we continue to believe that Datalink’s long-term prospects remain promising. PORTFOLIO ACTIVITY Allocation among the three main asset classes in the portfolio (common stocks, fixed income securities and cash equivalents) did not change materially from the end of 2013 or the end of the first quarter of 2014.Since the beginning of 2014, cash and equivalents have declined approximately 7%, while common stocks have increased by a similar amount.This does not reflect a strategic change in portfolio allocation, but primarily reflects our decision to opportunistically add to several existing portfolio holdings at what we believe to be attractive 3 Greenspring Fund, Incorporated valuations.During the second quarter, we meaningfully increased the Fund’s holdings in the common shares of Clifton Bancorp, Inc., KBR, Inc., MasTec, Inc. and NTELOS Holdings Corp.We reduced the position size of Cisco Systems, Inc. and PPL Corp. and sold all of the Fund’s common shares of Quality Distribution, Inc. Greenspring Fund Portfolio Allocation as of June 30, 2014 The Fund’s allocation to fixed income securities was little changed from both the end of 2013 and the end of the first quarter of 2014.We continue to emphasize high yielding, short duration fixed income securities, so the rolling maturity and redemption of these bonds continues to heavily influence activity in the fixed income portfolio.Within the current low interest rate environment, we expect redemptions and maturities to continue at a brisk pace.We will continue to reinvest these proceeds into fixed income securities that we believe represent attractive value. Please refer to the Schedule of Investments in the financial statements for a complete list of portfolio holdings and the percentage of the portfolio each investment represents. INVESTMENT STRATEGY Central banks around the world continue to supply liquidity to the capital markets in order to maintain an extremely low interest rate environment and promote economic growth.Although the Federal Reserve (“Fed”) continues to reduce or “taper” its program of open market purchases of government bonds and mortgage securities, Fed officials continue to suggest that they expect short-term rates to remain low for an extended period.Given this backdrop, we remain focused on the consistent execution of Greenspring Fund’s total return approach to investing.We continue to carefully search for and purchase shares of companies that we consider undervalued and well positioned in the current economic environment to protect and grow shareholder value in a thoughtful and deliberate manner. With regard to the fixed income portfolio, we continue to emphasize short duration fixed income securities that may not necessarily be rated “investment grade” by the rating agencies, but, we believe, have the appropriate liquidity and cash flow characteristics that will enable the companies to effectively retire or refinance the particular bond issue held in the Fund’s portfolio.The frequent maturities and redemptions inherent in a short duration bond portfolio regularly replenish the Fund’s cash reserves and are available to be reinvested in equity and fixed income securities that we believe are undervalued.In addition, unlike investors in bonds with a longer duration that may suffer significant losses if interest rates increase, we would welcome rising interest rates, as it would enable us to reinvest at higher yields the cash reserves created by the steady stream of redemptions and maturities. We hope you are enjoying the summer and look forward to providing you an update on the Greenspring Fund at the end of the third quarter. Respectfully, Charles vK. Carlson Michael J. Fusting Portfolio Manager and Co-Chief Investment Officer Co-Chief Investment Officer 4 Greenspring Fund, Incorporated **Total Annual Fund Operating Expenses for the Fund will not correlate to the Ratio of Expenses to Average Net Assets shown in the Fund’s most recent Annual Report and in the Financial Highlights section of the Prospectus, which reflects the operating expenses of the Fund and does not include acquired fund fees and expenses. Mutual fund investing involves risk.Principal loss is possible.Small-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies.Investments by the Fund in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities. Opinions expressed are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Current and future portfolio holdings are subject to risk. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pre-tax income.Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity.Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. Distributed by Quasar Distributors, LLC 5 Greenspring Fund, Incorporated EXPENSE EXAMPLE For the Six Months Ended June 30, 2014 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) redemption fees if you redeem within 60 days of purchase; and (2) ongoing costs, including management fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/2014 – 6/30/2014). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Ending During the Period Account Value Account Value 1/1/2014 – 1/1/2014 6/30/2014 6/30/2014* Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.89%, multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period). 6 Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at June 30, 2014 (Unaudited) Shares Value COMMON STOCKS: 53.6% Business Software & Services: 1.7% CA, Inc. $ Commercial Banks & Thrifts: 2.0% American National Bankshares, Inc. Chicopee Bancorp, Inc. Clifton Bancorp, Inc. ESSA Bancorp, Inc. First Connecticut Bancorp, Inc. Heritage Financial Group, Inc. Middleburg Financial Corp. OceanFirst Financial Corp. Shore Bancshares, Inc.* Southern National Bancorp of Virginiaº Computer Communications: 1.6% Cisco Systems, Inc. Computer Systems: 1.7% Silicon Graphics International Corp.* Construction & Engineering: 9.6% Dycom Industries, Inc.* EMCOR Group, Inc. KBR, Inc. MasTec, Inc.* MYR Group, Inc.* Electrical Equipment & Instruments: 1.4% Emerson Electric Co. GSI Group, Inc.*# Information Technology Services: 0.9% Datalink Corp.* Insurance: 2.6% PartnerRe, Ltd.# Internet Software & Services: 3.1% j2 Global, Inc. Machinery: 0.2% Pentair, Ltd.# Management Consulting: 2.8% FTI Consulting, Inc.* Oil & Gas Exploration & Production: 9.9% Denbury Resources, Inc. Energen Corp. EOG Resources, Inc. Rosetta Resources, Inc.* Suncor Energy, Inc.# Oil Refining & Marketing: 0.0% Phillips 66 Pulp & Paper: 0.7% International Paper Co. Real Estate: 0.0% Gramercy Property Trust, Inc. Retail: 0.4% Francesca’s Holding Corp.* Semiconductors: 1.7% ON Semiconductor Corp.* Telecommunications: 2.9% Lumos Networks Corp.º NTELOS Holdings Corp. Telecommunications Equipment: 2.8% Harmonic, Inc.* Truck Dealerships: 1.9% Rush Enterprises, Inc. – Class A* Rush Enterprises, Inc. – Class B* Utilities: 2.5% The AES Corp. PPL Corp. Waste Management Services: 3.2% Republic Services, Inc. TOTAL COMMON STOCKS (cost $331,077,784) The accompanying notes are an integral part of these financial statements. 7 Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at June 30, 2014 (Unaudited) (Con’t) Shares/Principal Value PREFERRED STOCKS: 0.2% Homebuilding: 0.2% M/I Homes, Inc., 9.750%, Series A $ Real Estate: 0.0% Winthrop Realty Trust, 7.750% TOTAL PREFERRED STOCKS (cost $2,123,678) CONVERTIBLE BONDS: 0.4% Oil & Gas Exploration & Production: 0.4% Bill Barrett Corp., 5.000%, 3/15/28 TOTAL CONVERTIBLE BONDS (cost $3,788,378) CORPORATE BONDS: 37.2% Aerospace & Defense: 0.7% Esterline Technologies Corp., 7.000%, 8/1/20 Kratos Defense & Security Solutions, Inc., 7.000%, 5/15/19 - 144A Automotive: 1.2% Chrysler Group LLC and CG Co-Issuer, Inc., 8.000%, 6/15/19 DriveTime Automotive Group, Inc., 12.625%, 6/15/17 Building Materials: 0.7% Headwaters, Inc., 7.625%, 4/1/19 Nortek, Inc., 10.000%, 12/1/18 Business Services: 1.4% Iron Mountain, Inc., 8.375%, 8/15/21 Business Software & Services: 0.5% Sungard Data Systems, Inc., 7.375%, 11/15/18 Coal Producers: 0.3% CONSOL Energy, Inc., 8.250%, 4/1/20 Construction & Engineering: 0.7% Michael Baker International LLC, 8.250%, 10/15/18 - 144A Principal Consumer Goods: 5.2% Brown Shoe Co., Inc., 7.125%, 5/15/19 Pilgrim’s Pride Corp., 7.875%, 12/15/18 US Foods, Inc., 8.500%, 6/30/19 Entertainment: 0.0% Carmike Cinemas, Inc., 7.375%, 5/15/19 Environmental Consulting & Engineering: 0.8% Reynolds Group Issuer LLC, 8.500%, 5/15/18 Financial Services: 0.0% Cardtronics, Inc., 8.250%, 9/1/18 Healthcare: 3.9% Acadia Healthcare Co., Inc., 12.875%, 11/1/18 Alere, Inc., 8.625%, 10/1/18 Biomet, Inc., 6.500%, 8/1/20 ExamWorks Group, Inc., 9.000%, 7/15/19 Hanger, Inc., 7.125%, 11/15/18 HealthSouth Corp., 7.250%, 10/1/18 HealthSouth Corp., 8.125%, 2/15/20 MedAssets, Inc., 8.000%, 11/15/18 Homebuilding: 2.2% Lennar Corp., 12.250%, 6/1/17 M/I Homes, Inc., 8.625%, 11/15/18 Internet Software & Services: 0.9% Bankrate, Inc., 6.125%, 8/15/18 - 144A j2 Global, Inc., 8.000%, 8/1/20 Management Consulting: 0.9% FTI Consulting, Inc., 6.750%, 10/1/20 Oil & Gas Equipment & Services: 1.0% CGG, 7.750%, 5/15/17# Exterran Holdings, Inc., 7.250%, 12/1/18 The accompanying notes are an integral part of these financial statements. 8 Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at June 30, 2014 (Unaudited) (Con’t) Principal Value CORPORATE BONDS: 37.2% (Con’t) Oil & Gas Exploration & Production: 4.6% $ 1,622,000 Bill Barrett Corp., 7.625%, 10/1/19 $ EPL Oil & Gas, Inc., 8.250%, 2/15/18 Newfield Exploration Co., 7.125%, 5/15/18 PetroQuest Energy, Inc., 10.000%, 9/1/17 Stone Energy Corp., 7.500%, 11/15/22 Publishing: 0.2% Gannett Co., Inc., 7.125%, 9/1/18 Pulp & Paper: 0.2% Clearwater Paper Corp., 7.125%, 11/1/18 Real Estate: 1.3% CB Richard Ellis Services, Inc., 6.625%, 10/15/20 Realogy Group LLC, 7.875%, 2/15/19 - 144A Retail: 1.7% CDW LLC/CDW Finance Corp., 8.000%, 12/15/18 Levi Strauss & Co., 7.625%, 5/15/20 Michaels FinCo Holdings LLC/ Michaels FinCo, Inc., 7.500%, 8/1/18 - 144A Rite Aid Corp., 10.250%, 10/15/19 Rite Aid Corp., 8.000%, 8/15/20 Satellite Services: 0.4% Intelsat Jackson Holdings SA, 8.500%, 11/1/19# Specialty Chemicals: 1.2% Ferro Corp., 7.875%, 8/15/18 Kraton Polymers LLC, 6.750%, 3/1/19 Telecommunications: 4.3% CCO Holdings LLC/ CCO Holdings Capital Corp., 7.250%, 10/30/17 Cogent Communications Group, Inc., 8.375%, 2/15/18 - 144A Earthlink, Inc., 8.875%, 5/15/19 Earthlink, Inc., 7.375%, 6/1/20 Level 3 Communications, Inc., 11.875%, 2/1/19 Level 3 Financing, Inc., 9.375%, 4/1/19 MetroPCS Wireless, Inc., 7.875%, 9/1/18 T-Mobile USA, Inc., 6.464%, 4/28/19 Videotron, Ltd., 9.125%, 4/15/18# Transportation: 2.3% Overseas Shipholding Group, Inc., 8.125%, 3/30/18@ Quality Distribution LLC/QD Capital Corp., 9.875%, 11/1/18 Swift Services Holdings, Inc., 10.000%, 11/15/18 Water Infrastructure: 0.6% Mueller Water Products, Inc., 7.375%, 6/1/17 TOTAL CORPORATE BONDS (cost $328,052,362) The accompanying notes are an integral part of these financial statements. 9 Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at June 30, 2014 (Unaudited) (Con’t) Shares Value SHORT-TERM INVESTMENTS: 7.9% Money Market Instruments^ AIM Liquid Assets, 0.060% $ AIM STIC Prime Portfolio, 0.010% TOTAL SHORT-TERM INVESTMENTS (cost $70,142,523) TOTAL INVESTMENTS IN SECURITIES (cost $735,184,725): 99.3% Other Assets and Liabilities 0.7% NET ASSETS: 100.0% $ * Non-income producing security. º Investment in affiliated security (Note 5). # U.S. security of foreign issuer. 144A Securities purchased pursuant to Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other “qualified institutional buyers.”These securities have been deemed to be liquid by the Fund’s adviser under the supervision of the Board of Directors.As of June 30, 2014, the value ofthese investments was $33,389,143, or 3.8% of total net assets. @ Security is in default. ^ Rate shown is the 7-day effective yield at June 30, 2014. The accompanying notes are an integral part of these financial statements. 10 Greenspring Fund, Incorporated STATEMENT OF ASSETS AND LIABILITIES at June 30, 2014 (Unaudited) ASSETS Investments in securities, at value: Unaffiliated issuers (cost $713,469,590) $ Affiliated issuers (cost $21,715,135) (Note 5) Total investments, at value (cost $735,184,725) Cash Receivables: Dividends and interest Securities sold Fund shares sold Prepaid expenses Total assets LIABILITIES Payables: Securities purchased Fund shares redeemed Due to affiliate (Note 5) Accrued expenses Total liabilities NET ASSETS $ Capital shares issued and outstanding (60,000,000 shares authorized, $0.01 par value) Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Capital stock at par value $ Paid-in capital Accumulated net investment income Undistributed net realized gain on investments Net unrealized appreciation on investments NET ASSETS $ The accompanying notes are an integral part of these financial statements. 11 Greenspring Fund, Incorporated STATEMENT OF OPERATIONS For the Six Months Ended June 30, 2014 (Unaudited) INVESTMENT INCOME Income Interest $ Dividends: Unaffiliated issuers (net of foreign withholding taxes of $18,869) Affiliated issuers (Note 5) Total income Expenses Advisory fees (Note 5) Transfer agent fees Administration fees Administration fees – Corbyn (Note 5) Fund accounting fees Reports to shareholders Custody fees Directors fees Legal fees Miscellaneous fees Blue sky fees Insurance fees Audit fees Total expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain in unaffiliated investments Change in net unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 12 Greenspring Fund, Incorporated STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year Ended June 30, 2014# December 31, 2013 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain: Unaffiliated investments Affiliated investments (Note 5) — Change in net unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) From net realized gain — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares (a)+ ) Total increase in net assets NET ASSETS Beginning of period End of period (including accumulated net investment income of $11,467,862 and $462,848, respectively) $ $ (a) A summary of capital share transactions is as follows: Six Months Ended Year Ended June 30, 2014# December 31, 2013 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed+ ) Net increase (decrease) ) $ ) $ # Unaudited. + Net of redemption fees of $19,561 and $39,784, respectively. The accompanying notes are an integral part of these financial statements. 13 Greenspring Fund, Incorporated FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each period Six Months Ended June 30, Year Ended December 31, 2014# Net asset value, beginning of period $ INCOME (LOSS) FROM INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain (loss) on investments ) Total from investment operations ) LESS DISTRIBUTIONS: From net investment income — ) From net realized gain — ) Total distributions — ) Net asset value, end of period $ Total return %^ % % %) % % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (millions) $ Ratio of expenses to average net assets %+ % Ratio of net investment income to average net assets %+ % Portfolio turnover rate %^ % # Unaudited. ^ Not Annualized. + Annualized. The accompanying notes are an integral part of these financial statements. 14 Greenspring Fund, Incorporated NOTES TO FINANCIAL STATEMENTS June 30, 2014 (Unaudited) Note 1 – Significant Accounting Policies Greenspring Fund, Incorporated (the “Fund”) is a diversified, open-end management investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”). The Fund is organized as a Maryland corporation and commenced operations on July 1, 1983. The preparation of the financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from those estimates. In preparing these financial statements, the Fund has evaluated events and transactions for potential recognition or disclosure through the date the financial statements were issued. Investment transactions and related investment income – Investment transactions are recorded on the trade date. Dividend income is recorded on the ex-dividend date and interest income, including amortization of premiums and accretion of discounts, is recorded on the accrual basis. Dividends determined to be a return of capital are recorded as a reduction of the cost basis of the security. Realized gains and losses from investment transactions are reported on an identified cost basis. Valuation of investments – Securities listed on a national securities exchange or the NASDAQ National Market are valued at the last reported sale price or the official closing price for certain markets on the exchange of major listing as of the close of the regular session of the New York Stock Exchange. Securities that are traded principally in the over-the-counter market, listed securities for which no sale was reported on the day of valuation, and listed securities whose primary market is believed by Corbyn Investment Management, Inc. (“Corbyn” or the “Adviser”) to be over-the counter are valued at the mean of the closing bid and asked prices obtained from sources that the Adviser deems appropriate. Investments in open-end management investment companies are valued at the net asset value of the shares of that investment company. Short-term investments are valued at amortized cost, which approximates fair market value. The value of securities that mature, or have an announced call, within 60 days will be valued at market value. Securities for which market quotations are not readily available are valued at fair value as determined in good faith by the Adviser as directed by the Fund’s Board of Directors (the “Board”). In determining fair value, the Adviser, as directed by the Board, considers all relevant qualitative and quantitative information available. These factors are subject to change over time and are reviewed periodically. The values assigned to fair value investments are based on available information and do not necessarily represent amounts that might ultimately be realized, since such amounts depend on future developments inherent in long-term investments. Further, because of the inherent uncertainty of valuation, those estimated values may differ significantly from the values that would have been used had a ready market of the investments existed, and the differences could be material. The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various input and valuation techniques used in measuring fair value. Fair value inputs are summarized in the three broad levels listed below: 15 Greenspring Fund, Incorporated NOTES TO FINANCIAL STATEMENTS June 30, 2014 (Unaudited) (Con’t) Level 1 – Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the security, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the security, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the security, and which would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as of June 30, 2014: Quoted Prices Significant Other Significant Carrying Value in Active Observable Unobservable at June 30, Markets Inputs Inputs Level 1 Level 2 Level 3 Total Common Stocks $ $
